DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending and under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Gasse (US Patent No. 4,316,869).
Regarding claims 1 and 6, Van Gasse discloses a process of making a composite object, suitable as an aircraft component (1:9-1:16, 1:36-1:40) [this element is not structurally limited in the claim and thus, is interpreted as an intended use] comprising: (a) providing a shape-imparting support surface (“contoured mold”) (1:49-1:61); 

(d/e) applying one or more prepreg layers of fiber reinforced uncured epoxy resin (basic layer – ref. claims 6-7 with glass fibers as in instant claim 6) and subjecting the preform (with the basic layer prepreg and the cover layer) (1:61-1:63; 3:35-3:41; 4:18-4:25) to “pressure and temperature conditions sufficient” as to bond the prepreg layer (basic layer) to the cover layer (cured layer of primer material) and thereby form the composite component suitable for use in aircraft panel as a glass fiber composite material. It is noted that the ambient temperature and pressure appears to be “sufficient” to cure the materials together in the citation above from the reference, but it does not preclude the use of additional heat/pressure. The claim would be considered met by this arrangement because the reference discloses that the structure becomes integrated together and thus, the conditions must have been “sufficient” as to perform this step. 
Regarding claim 2, Van Gasse discloses the subject matter of claim 1, and further discloses removing the composite component from the mold such that the cover layer would form a “finished surface” of the component (4:24-4:25, 4:41-4:51 describes features of the finished surface). 
Regarding claims 3 and 8, Van Gasse discloses the subject matter of claims 1/6 as discussed above, and further discloses that the curable material for the primer layer is sprayed onto the mold (3:34-3:36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Gasse (US Patent No. 4,316,869) in view of Zhao et al. (US 2021/0170701), hereinafter Zhao.
Regarding claim 4, Van Gasse discloses the subject matter of claim 3, but does not explicitly disclose that the primer material is made up of an epoxy resin, instead using an unsaturated polyester resin (Van Gasse, 2:15-2:20), but broadly teaches using a thermosetting 
However, Zhao discloses a similar process to that of Van Gasse, likewise making a multi-layered composite component by molding a carbon fiber-reinforced plastic (160 – molding precursor) and a finish coating (170) that is compression molded with the FRP material (Zhao, par. 0028). The finish coating (170) is made up of an epoxy paint (“class A finish”) (par. 0028). Van Gasse discloses a “base” process of producing a composite panel using a thermosetting material. Zhao discloses a similar process comprising an alternative material that provides a class A (high visual quality) finish to the material (par. 0028), and lists both epoxy and polyester as an option for the thermosetting resin that makes up this cover material to produce a high quality finish, also suitable for use in an aircraft component. 
One of ordinary skill in the art would have recognized that both epoxy and polyester resins would have been suitable for use as the thermosetting resin above, as Zhao explicitly teaches both options, demonstrating they were both known in the art as thermosetting resins. The ordinary artisan could have used either epoxy or polyester resin as the thermosetting resin, with predictable results. Accordingly, one of ordinary skill in the art would have found it obvious to have substituted the epoxy resin of Zhao for the polyester resin of Van Gasse, as to perform the process as required in the claim.   
Regarding claims 5 and 10, Van Gasse discloses the subject matter of claims 1 and 8 as described above, but does not explicitly disclose that the cover layer is made up of a thickness of 60-160 microns as is required by claims 5/10.
However, Zhao discloses a similar process to that of Van Gasse, likewise making a multi-layered composite component by molding a carbon fiber-reinforced plastic (160 – molding 
Zhao further discloses that the thickness of this layer can be of a range beginning at 0.1 mm (par. 0030), which overlaps with the claimed range (0.1 mm = 100 microns). It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the thickness of the cover layer is as in the claim. 
Van Gasse discloses a “base” process upon which Zhao discloses an “improvement” by specifying the thickness of the layers as to produce a suitable composite product. One of ordinary skill in the art would have found it obvious to have applied the sizing specifications of Zhao into the Van Gasse process above because both references involve the production of similar types of composite materials, and as such, the ordinary artisan would have found the techniques of Zhao suitable for use in the process of Van Gasse above as to produce a suitable composite product as sized in the claims.
Regarding claims 7 and 9, Van Gasse/Zhao discloses the subject matter of claim 5 as discussed above, which includes the epoxy paint as in claim 4 above, meeting instant claim 9. Additionally, Zhao further discloses the use of a carbon fiber reinforced plastic material for the molding precursor (Zhao, par. 0020), and additionally discloses glass (par. 0030) as a substitutable alternative to carbon fiber. 
 One of ordinary skill in the art would have recognized that both glass and carbon fibers would have been suitable for use as the thermosetting resin above, as Zhao explicitly teaches 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/ANDREW D GRAHAM/Examiner, Art Unit 1742